Case: 19-60548      Document: 00515375391         Page: 1    Date Filed: 04/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 19-60548
                                                                                FILED
                                                                             April 8, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

REBA DALE MOODY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:16-CR-90-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Reba Dale Moody appeals the within-guideline sentence imposed on
revocation of her supervised release. She contends that her sentence is plainly
unreasonable because the district court sentenced her to a term of
imprisonment rather than long-term drug treatment.
       We review a revocation sentence under the “plainly unreasonable”
standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011). Moody


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60548    Document: 00515375391     Page: 2   Date Filed: 04/08/2020


                                 No. 19-60548

has challenged only the substantive reasonableness of her sentence.          We
review the substantive reasonableness of her sentence for an abuse of
discretion, examining the totality of the circumstances. See United States v.
Warren, 720 F.3d 321, 326, 332 (5th Cir. 2013). A revocation sentence is
substantively unreasonable where the district court did not account for a factor
that should have received significant weight, gave significant weight to an
irrelevant or improper factor, or made a clear error in judgment when
balancing the sentencing factors. Id. at 332.
      Moody’s contention that the district court improperly considered the
need to solve the problem of her addiction and failed to consider the nature and
circumstances of her offense is unavailing. The record reflects that the district
court considered Moody’s arguments that her best chance at recovery was long-
term treatment but determined that under the applicable 18 U.S.C. § 3553(a)
factors, a term of imprisonment was appropriate. Under the totality of the
circumstances, Moody has not shown that the district court clearly erred with
respect to the weight it gave to her personal history and characteristics, the
need to deter her, and the need to sentence her to time in prison. See id. at
331–33.
      Any suggestion by Moody that the district court impermissibly
considered the need to punish her for her addiction and that the prison term
ran afoul of Tapia v. United States, 564 U.S. 319 (2011) is belied by the record.
Further, Moody’s complaint that the district court failed to avoid unwarranted
sentence disparities among defendants is conclusory and unsupported. See
United States v. Smith, 440 F.3d 704, 709 (5th Cir. 2006).
      AFFIRMED.




                                       2